DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment and accompanying remarks filed 1/27/21 have been fully considered and entered. Claim 1 has been amended as requested. Applicant’s amendment to claim 1 is not found sufficient to overcome the obviousness type rejections made over the combination of Ghazaly et al., US 9,456,645 in view of Regele, US 10,086,498 and Applicant’s arguments are not found persuasive of patentability. In addition, Applicant’s amendment to claim 1 raises a new ground of 112 2nd paragraph rejection as set forth herein below. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 recites the limitation "wherein the particle constituent of the coating" in 3.  There is insufficient antecedent basis for this limitation in the claim. As presently recited, the polymeric coating is not limited to consisting of the elastomeric material and a particle constituent. As recited, it is not clear if the coating comprises an elastomeric material and a particle constituent wherein said particle constituent consists of a para-aramid particle or if the coating comprises an elastomeric material and particles independent of the coating and consisting of para-amid are applied to the surface of the fabric. 
Response to Arguments
4.	In response to Applicants arguments, the Examiner is of the position that the polymeric coating of claim 1 is not limited to only consisting of an elastomeric material and para-amid particles. The primary reference of Ghazaly et al., was relied upon to teach an abrasion resistant glove made from coating a knitted liner with an elastomeric coating comprising abrasion resisting particles (abstract and column 3, 15-25). Said knitted liner can be made from nylon (column 4, 35-55). Said elastomeric coating can be made from synthetic rubber (acrylonitril butadiene) latex or polyurethane (column 3, 15-25).  Said particles may comprise boron carbide or boron nitride (column 3, 25-35). Said glove also exhibits cut resistance (column 7, 1-5). The Examiner applied the secondary reference to teach that it is known to employ para-aramid particles for the purpose of imparting beneficial abrasive performance. The patent issued to Regele teach coated abrasive articles comprising a cloth backing material coated with polyurethane and a combination of active filler particles such as para-aramid and abrasive particles such as boron nitride (abstract, column 3, 5-15 and 65-column 4, 5, column 5, 20-40, column 6, 55-65). Regele teach using p-phenylene terephthalamide (column 3, 65).  Regele teach that the particles have a size not greater than 250 microns (column 4, 1-5). Regele teach using the active filler particles in amount ranging from .1-15 wt. % (column 4, 35-45). Regele teach that the presence of the active filler particles such as the para-aramid particles impart beneficial abrasive performance (column 3, 25-35). The Examiner is of the position that based on the combination of teachings a person of ordinary skill in the art would recognize that a coating having particles of boron carbide or boron nitride in combination with particles of para-amid would impart greater cut and abrasion resistance. In view of the 112 2nd paragraph rejection set forth above, the Examiner is of the position that since polymeric coating is not strictly limited to an elastomeric material and para-aramid particles and a coating comprising smaller boron carbide or boron nitride as taught by Ghazaly et al., in combination with para-aramid particles as taught by Regele would be within the skill of an ordinary worker in the art motivated to provide a cut and 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4 and 7-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Ghazaly et al., US 9,456,645 in view of Regele, US 10,086,498.
	The patent issued to Ghazaly et al., teach an abrasion resistant glove made from coating a knitted liner with an elastomeric coating comprising abrasion resisting particles (abstract and column 3, 15-25). Said knitted liner can be made from nylon (column 4, 35-55). Said elastomeric coating can be made from synthetic rubber (acrylonitril butadiene) latex or polyurethane (column 3, 15-25).  Said particles may comprise boron carbide or boron nitride (column 3, 25-35). Said glove also exhibits cut resistance (column 7, 1-5). 
	Ghazaly et al., does not teach the claimed para-aramid particles. 
	The patent issued to Regele teach coated abrasive articles comprising a cloth backing material coated with polyurethane and a combination of active filler particles such as para-aramid and abrasive particles such as boron nitride (abstract, column 3, 5-15 and 65-column 4, 5, column 5, 20-40, column 6, 55-65). Regele teach using p-phenylene terephthalamide (column 3, 65).  Regele teach that the particles 
	Therefore, motivated by the desire to impart the abrasion and cut resistant glove of Ghazaly et al., with added beneficial abrasive performance, it would have been obvious to a person of ordinary skill in the art to formulate the elastomeric coating of Ghazaly et al., with the para-aramid active filler particles of Regele.  
	With regard to claims 10-11, Ghazaly et al., does not teach the claimed basis weight, but does teach forming a glove with an elastomeric coating. It would be within the skill of an ordinary worker in the art to provide a glove with a base fabric of a suitable basis weight. It has been held that the determination of the optimum or workable ranges of said variable that might be characterized as routine experimentation is not patentable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
7.	Claim 5 stands rejected under 35 U.S.C. 103 as being unpatentable over Ghazaly et al., US 9,456,645 in view of Regele, US 10,086,498 as applied to claim 1 and further in view of Howland, US 2016/0278458.
	The combination of Ghazaly et al., in view of Regele are set forth above. 
	The combination of Ghazaly et al., in view of Regele do not teach the claimed aramid fibers. 
	The published patent application issued to Howland teach a flexible elastomeric coated cut resistant fabric made from a knitted fabric of para-aramid fibers (abstract and 0007). Howland does not teach the specifically claimed para-aramid fibers, however, the Examiner is of the position that a person of ordinary skill in the art would easily be able to select a known para-aramid fiber material suitable to impart the desired cut resistance. 
. 
	
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.